Citation Nr: 1032040	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to January 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus did not have onset during active 
service, did not manifest within one year of separation from 
active service, and is not otherwise related to his active 
service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303,3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran contends that the results of laboratory tests during 
service include glucose readings that show that his diabetes had 
onset during service.  He submitted a copy of a service treatment 
record from September 1991 which shows that his glucose result 
was 110 mg/dl and that the normal range for glucose is 65 to 110.  

In his December 2005 substantive appeal he stated that he had 
been treated for diabetes mellitus by a civilian physician within 
the presumptive period for chronic diseases.  

Service treatment records are absent for any mention that the 
Veteran had diabetes, symptoms of diabetes, or that any test 
results showed that he had diabetes.  A separation physical 
examination was conducted in September 1996 and indicated no 
abnormalities.  

Most importantly, in his report of medal history from that same 
month, the Veteran checked boxes indicating that he did not then 
have nor had previously had any of a number of conditions, 
indicated that he was in good health, taking no medication, and 
had never had any illness, providing factual evidence against 
this own claim.  

As noted above, the Veteran served on active duty from February 
1987 to January 1997.  However, the earliest medical evidence 
showing that the Veteran has diabetes is found in February 2001 
VA treatment notes which indicate a diagnosis of diabetes 
mellitus type 2.  Notes from August 2001 document the Veteran's 
report that he had seen a Dr. "S" one month earlier and 
Glyburide was started.  These notes also indicated that 
laboratory testing at VA was planned for September 2001.  Notes 
from September 2001 include a finding that laboratory tests 
showed a glucose of 134.  Notes from November 2002 include an 
assessment of diabetes mellitus.  Notes from November 2002 
document a history of diabetes for about three years and that he 
was followed by Dr. S.  

These notes tend to show that, even by the Veteran's report, his 
diabetes had onset in November 1999.  He was separated from 
active service in January 1997, some one year and ten months 
earlier than he reported having a history of diabetes.  Even by 
his own account he did not have diabetes during service or within 
the one year presumptive period, providing highly probative 
factual evidence against his own claim.  

Other than the Veteran's statement made after he filed his claim, 
there is no evidence that diabetes mellitus manifested to a 
compensable degree within one year of separation from active 
service.  As between that statement and the earlier statement, 
from November 2002, the Board assigns greater probative weight to 
the November 2002 statement.  This is because there is no 
reasonably discernable motivation for providing other than an 
accurate history in the clinical setting, and, indeed, he would 
have a motivation to provide an accurate history as such could 
reasonably affect his health.  Further, these early statements 
are consistent with his service treatment records, which fail to 
note the disability at issue.  His later statements are more 
likely to be tainted by a motivation to fit manifestation of 
diabetes to a time frame that would aid in securing VA 
compensation benefits.  

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief, the evidence contains some 
inconsistencies that diminish the reliability of the Veteran's 
current recollections.  Based on the Veteran's conflicting 
statements, the Board finds that the Veteran is not credible to 
the extent that he reports the onset of his disability.  Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.)." 

In October 2009, the Veteran underwent a VA examination with 
regard to his diabetes mellitus.  The examiner indicated that he 
had reviewed the Veteran's claims file.  The examiner stated that 
the September 1991 blood sugar result of 110 was normal, that 
diabetes mellitus is diagnosed when the blood sugar is 126, and 
that therefore his opinion was that the Veteran did not have 
diabetes during active service.  He also stated that the Veteran 
was eventually diagnosed with diabetes mellitus in 2002.  

As between the Veteran's statement that his laboratory result 
during service shows that he had diabetes and the VA examiner's 
report, the Board places greater probative value on the 
examiner's report because the examiner explained his opinion and 
the examiner, by training and education, has greater knowledge 
than the Veteran as to what laboratory results are indicative of 
diabetes.  

The Board is aware that notes from 2001 mentioned diabetes and is 
also aware that it is well documented in the claims file what 
tests were performed by VA and when assessments were entered.  
The examiner has stated that the Veteran was diagnosed with 
diabetes mellitus in 2002 and even a very liberal reading of the 
record does not show a diagnosis prior to 2001.  Moreover, even 
if the Board considers the Veteran statement from November 2002 
as accurate, his diabetes mellitus did not manifest within one 
year of separation from active service.  

Based on the above, the preponderance of the evidence is against 
the Veteran's claim.  Treatment notes, the more probative 
historical statement of the Veteran, the VA examination report, 
and the Veteran's service treatment records all are evidence 
unfavorable to the claim.  On the other side is the Veteran's 
later statement that he had diabetes within one year of 
separation from service and that his laboratory readings during 
service showed diabetes (which the medical expert indicated is 
not accurate).  The preponderance of the evidence is unfavorable 
to a grant of service connection for diabetes mellitus.  Hence, 
the appeal must be denied.  The evidence is not so evenly 
balanced so as to allow application of the benefit-of- the- doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Most of the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2004.  In that letter the RO 
informed the Veteran of what evidence was required to 
substantiate the claim for service connection for diabetes 
mellitus and of the Veteran's and VA's respective duties for 
obtaining evidence.  In a July 2006 letter, the RO provided the 
Veteran notice as to how VA assigns disability ratings and 
effective dates in the event that service connection is 
established.  Though that letter was sent after the initial 
adjudication by the RO no prejudice can result to the Veteran 
because of the timing of the letter because, as service 
connection is not established for diabetes mellitus, neither an 
effective date nor a disability rating will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and afforded 
the Veteran an adequate examination (including a relevant opinion 
supported by rationale) in October 2009.  

The Board is aware of the Veteran's identification of a Dr. 
"J.E.S." as providing treatment for diabetes mellitus between 
1997 and 2000.  In April 2006, and again in July 2006, the RO 
sent a letter to Dr. J.E.S. requesting that he provide treatment 
records to VA.  The RO informed the Veteran in July 2006 that it 
had made a second request for this evidence and informed him that 
it was ultimately his responsibility to see that the evidence was 
received by VA.  VA did not receive a reply from Dr. J.E.S.  In a 
letter received July 2009 the Veteran informed VA that he wanted 
VA to disregard his information pertaining to Dr. J.E.S.  Based 
on the RO's efforts and the Veteran's response, VA has no further 
duty to obtain evidence from Dr. J.E.S.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The appeal as to service connection for diabetes mellitus is 
denied.  
REMAND

The Veteran claims that he suffers from PTSD as the result of 
service aboard the U.S.S. Raleigh.  He stated in his March 2004 
PTSD Questionnaire, that he handled dead bodies and escorted 
wounded Iranian Revolutionaries onboard the U.S.S. Raleigh in 
August 1987.  

Service personnel records show that the Veteran had duty aboard 
the U.S.S. Raleigh apparently beginning in September 1987.  He 
has submitted newspaper articles which document that show that 
U.S. forces attacked an Iranian ship laying mines on September 
21, 1987and that at least six Iranian crewman survived and were 
picked up by a U.S. patrol boat.  Two of those persons died and 
another was said to have serious injuries.  He has also submitted 
a photograph of a person who he identified as himself alongside 
two objects he identified as mines aboard a ship.  Additionally, 
he submitted a photograph of a ship and text about the U.S.S. 
Raleigh and photographs of persons receiving medical attention.  

Of record are treatment records from a Vet Center dated between 
2004 and 2006.  These include a report from the Veteran that he 
was exposed to friendly or hostile fire "Iran/Iraq/terrorist."  
In those records are a social worker's assessments that the 
Veteran has PTSD.  

In a July 2009 letter, the Veteran stated that a VA psychiatrist 
diagnosed him with PTSD in July 2009.  There are no VA treatment 
records from 2009 associated with the claims file.  As these 
records are relevant to his claim, the records must be associated 
with the claims file and considered by the RO/AMC prior to the 
Board deciding his appeal.  

In a letter received in February 2010, the Veteran stated as 
follows:  "Other incidents that I incurred, were the killing of 
my friend, Porter, in Norfolk, VA, beach, on or about 1988 and 
1989, and observed a comrade attempted to take his life, aboard 
the USS Raleigh, LPD1 off shore Iraq waters, during Desert 
Shield."  

On remand, the RO should send the Veteran a letter asking him to 
provide more specific information as to the person he states was 
killed in 1988 or 1989 and the person who he states he observed 
attempted suicide aboard the USS Raleigh.  

This claim for service connection for PTSD is potentially subject 
to the revision to 38 C.F.R. § 3.304 effective July 13, 2010.  
That revision, in pertinent part, provides as follows:  

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of posttraumatic stress disorder and that 
the veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 
2010)).  

The Veteran's claimed stressor related to the Iranian incident of 
1987,  arguably, falls into this category.  The Veteran has 
provided evidence of the event, has presented evidence of a 
current disability, and there is an indication of an association 
between the event and the claimed disability.  Therefore, VA has 
a duty to afford him an examination and obtain a medical opinion.  
38 U.S.C.A. § 5103A.  This must be accomplished on remand.  
Depending on the evidence obtained with regard to the other 
events that he has mentioned, the death of a friend and 
witnessing a suicide, the opinion may need to encompass findings 
related to those events.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not 
already associated with the claims file and 
associate all such obtained records with the 
claims file.  In particular, ensure that 
records of mental health treatment from the 
Corpus Christi VA facility are obtained and 
associated with the claims file.  

2.  Send a letter to the Veteran requesting 
that he provide additional details, including 
the names, dates, and places, and any 
corroborating evidence of the events and his 
observation of the events that he described 
in his VA Form 21-4138 received in February 
2010; i.e., the killing of his best friend 
and the attempted suicide.  

3.  Then, conduct additional development 
consistent with regulation and VA practice to 
verify the apparently alleged stressors of 
the Veteran's friend's death and the 
attempted suicide.  If these stressors are 
verified, inform the examiner (addressed 
below) that the events are verified and 
instruct the examiner to render the opinion 
requested in subsection (c) below.  If the 
stressors are not verified instruct the 
examiner that the only stressor he or she is 
to consider is the one related to the injured 
or dead Iranians described by the Veteran.  

4.  Ensure that the Veteran is scheduled for 
an examination by a VA psychiatrist or 
psychologist or a psychiatrist or 
psychologist with whom VA has contracted, to 
determine whether the Veteran has PTSD or any 
other psychiatric disease, and, if so, the 
etiology of his PTSD or other diagnosed 
psychiatric disease.  The claims file must be 
made available to the examiner, the examiner 
must review the claims file in conjunction 
with the examination, and the examiner must 
indicate in his or her report whether the 
claims file was reviewed.  

The examiner must provide a rationale for all 
opinions rendered.  The examiner is asked to 
complete the following:  

(a)  Identify any and all psychiatric 
illnesses suffered by the Veteran.  

(b)  If the Veteran has PTSD, provide an 
opinion as to whether it is as likely as not 
(a 50 percent or greater probability) that 
the incident involving injured or dead 
Iranians, described by the Veteran, is 
adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to 
this claimed stressor.  

In this regard, it is important that the 
examiner be aware of the fact that the 
Veteran is sometimes not an actuate historian 
(see above). 

(c)  If the RO/AMC has verified that the 
occurrence of the killing of the Veteran's 
friend on a beach and/or that the Veteran 
observed a comrade attempting to commit 
suicide aboard the U.S.S. Raleigh, provide an 
opinion as to whether it is as likely as not 
(a 50 percent or greater probability) that 
the Veteran has PTSD as the result of either 
incident.  

(d)  If the examiner diagnoses the Veteran 
has suffering from a psychiatric disease 
other than PTSD, provide an opinion as to 
whether it is at least as likely as not (a 50 
percent or greater probability) that such 
disease had onset during the Veteran's active 
service or was caused by his active service.  

5.  Then readjudicate the issue on appeal.  
If the benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


